Citation Nr: 1212365	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-43 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for loss of sight in the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for hearing loss, and for loss of sight in the right eye.  

In March 2012 the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  

At a December 2010 VA examination, the Veteran reported complaints of tinnitus since acoustic trauma in service.  The examination report contains a diagnosis of bilateral constant tinnitus.  At the March 2012 Board hearing, the Veteran raised a claim for service connection for tinnitus.  The issue of entitlement to service connection for tinnitus has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As explained in the Remand section below, the Veteran filed a timely notice of disagreement from the September 2009 rating decision as to the denial of service connection for loss of sight in the right eye, and because the RO has not issued a statement of the case on this matter in response, in the REMAND portion of the decision below the Board remands that issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the issue of entitlement to service connection for loss of sight in the right eye is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has bilateral hearing loss for VA compensation purposes that is related to acoustic trauma during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of military service.  38 U.S.C.A. §§ 101 (2, 21-24), 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss.  This action constitutes a complete grant of the benefits sought on appeal under that claim.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran claims service connection for bilateral hearing loss as being due to his exposure to loud noise and resulting acoustic trauma from service related incidents including the firing of a large caliber (57 mm) weapon during service.  

At the outset, the Board notes that in documents dated in July 2009 the National Personnel Records Center (NPRC) indicated that the Veteran's service treatment records and Surgeon General's Office Abstracts were missing due to a "fire related" cause.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 
 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In light of that, the Board has undertaken it's analysis of this case consistent with the heightened obligation of Cuevas and O'Hare.  However, though the case law increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant, the case law does not lower the legal standard for proving a claim for service connection.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

The Veteran's DD Form 214, Report of Separation From the Armed Forces of the U.S, shows that he served in the Army for almost two years.  He received the National Defense Service Medal, indicating that he was a member of the United States military who served honorably during a designated time period during which a "national emergency" had been declared.  His service included assignment in Company L of the 86th Infantry  Regiment.

Private medical records include the report of hearing examination in September 2005, which contains graphic audiology findings that clearly show that the Veteran's hearing loss met criteria under 38 C.F.R. § 3.385 to constitute a bilateral hearing loss disability.  In a July 2010 statement attached to the audiogram report, a provider noted that the Veteran's hearing loss was moderate to severe high frequency hearing loss, which could be attributed to loud noise exposure.

The report of a December 2010 VA examination shows that the Veteran reported that the hearing loss condition had existed since 1953.  The Veteran reported that the hearing loss occurred when he shot a 57 mm weapon without hearing protection during basic training, and that he was sent to the hospital at that time for an injury to his ear.  The examiner noted that review of the Veteran's DD Form 214 showed that he was an infantryman in service.  The examination report records that the Veteran reported that after service he worked in farming for five years without hearing protection; was a teacher for 32 years without hearing protection; participated in hunting or recreational shooting without using hearing protection; and used power tools without using hearing protection. The Veteran reported current symptoms including ringing in the ear and hearing loss in both ears.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
65
70
LEFT
15
25
50
65
75

Speech recognition score was 74 percent in the right ear and 82 percent in the left ear.  The report contains a diagnosis of bilateral hearing loss, and bilateral constant tinnitus.  

The examiner opined that the etiology of the hearing loss was "less likely" due to noise exposure in service because the incident the Veteran reported was a single incident and there was no strong evidence to support his report.  The examiner added that there was more noise exposure outside of service, such as hunting/shooting without hearing protection multiple times, and using power tools without hearing protection multiple times.  The examiner noted also that the Veteran never sought treatment for hearing loss; he realized his hearing loss as he became older, and it is at least as likely as not due to natural progression of hearing loss.

During his March 2012 Board hearing , the Veteran testified that during service he was in the infantry.  He testified that he had twice fired a 57 mm weapon on one day without any hearing protection, which resulted in hospitalization for three days for acoustic trauma.  He testified that after service he worked as a farmer and indicated that this involved no significant exposure to loud noise. 
Then he went back to school and became a teacher.  He had no significant exposure to noise in his career as a teacher.  The Veteran testified that his hearing loss, and more noticeably his tinnitus, began while on active duty, and continued to declined over the years since then. 

On review, the record reveals that the pure tone thresholds meet the requirements to be considered to be a bilateral hearing loss disability under 38 C.F.R. § 3.385 for VA compensation purposes.  The Veteran has competently attested on a consistent basis that that he has had a problem with his hearing since in-service acoustic trauma due to loud noise exposure including from multiple firing of a 57 mm weapon.  Given the nature of the Veteran's almost two year service in the U.S. Army including assignment in an infantry unit, it is essentially certain that he was exposed to many more incidents of other significant military-related noise including firing of other weapons including during basic training.  

The VA examiner provided an opinion as to nexus which is against the Veteran's claim, based on there being significant post-service noise exposure in contrast to only two firings of the 57 mm weapon in service.  However, the Veteran's competent testimony is in opposition to the premise on which the examiner based his opinion in December 2010.  The Board finds the Veteran's account of noise exposure levels during and since service to be consistent with the nature of the roles he played during these respective periods.  The Board therefore finds his account to be completely credible as to both the particularly significant acoustic trauma and treatment following firing of a large bore weapon in service, and the lack of significant loud noise exposure since service.

Notably, the level of noise and resulting acoustic trauma consistent with the Veteran's expected duties in the Army in the infantry, including basic training, would be expected to be significantly greater than the level of noise consistent with post-service duties as a farmer, student, and teacher. 

The Board also finds the Veteran to be competent to report inservice hearing loss symptoms and increasing hearing loss he perceived over the years since during service.  Such hearing loss was eventually confirmed in treatment records of September 2005, showing a hearing loss disability for VA compensation purposes under criteria of 38 C.F.R. § 3.385.  The Board finds the Veteran's report of hearing loss symptoms in service and since to also be credible given the internal consistency with the other facts of the case as discussed above.

Given the facts above of significant noise exposure in service and the continuity of symptoms perceived since service, as well as the July 2010 statement linking the present bilateral hearing loss to loud noise exposure, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's present bilateral hearing loss is etiologically related to noise exposure and resulting acoustic trauma experienced in service.    

To the extent that the December 2010 VA examiner's opinion is counter to the Veteran's claim, because it is based on an inaccurate premise-essentially that the Veteran's post-service background included any significant noise, which is counter to the Veteran's reports otherwise-it is of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  The opinion of the private provider in July 2010, in combination with the remainder of the facts of the case, is consistent with other evidence regarding the history of the Veteran's reported complaints.  That opinion is therefore of greater probative value than that of the VA examination in December 2010.

In sum, based on the foregoing discussion, the Board finds that the totality of the evidence is persuasive and probative of the issue on appeal.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

REMAND

A remand is necessary for the following reason.  In the September 2009 rating decision the RO denied service connection for loss of sight in the right eye.  The Veteran initially submitted a statement in September 2009 in which he stated that he did not wish to appeal the denial of service connection for loss of sight in the right eye.  However, in January 2010, his representative submitted a statement in which he notified the RO of the Veteran's disagreement with the September 2009 rating decision that denied service connection for loss of sight in the right eye.

Therefore, regardless of the initial statement in September 2009, in January 2010, through his representative the Veteran filed a timely notice of disagreement from the September 2009 rating decision as to the denial of service connection for loss of sight in the right eye.  See 38 C.F.R. §§ 20.301, 20.302 (2011).

To date, however, the RO has not issued the appellant a Statement of the Case with respect to that claim. Thus, the Board has no discretion and must remand the issue to the RO for the issuance of a Statement of the Case, to include notification as to the requirement to timely file a Substantive Appeal to perfect his appeal on the issue of entitlement to service connection for loss of sight in the right eye. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Issue a Statement of the Case, to include notification of the requirement for the appellant to timely file a Substantive Appeal to perfect his appeal of the issue of entitlement to service connection for loss of sight in the right eye.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


